Title: Naval Force against Algerine Corsairs, [11 February] 1794
From: Madison, James
To: 


[11 February 1794]

   
   In debate on the naval shipbuilding program in the Committee of the Whole, Tracy argued: “The objectors against the armament are penny-wise and pound-foolish” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 449).


Mr. Madison replied to several of the arguments of the gentlemen who were in favor of the resolutions. He went into some minute details respecting trade and commerce, and particularly remarked, that there was not any security for Portugal’s renewing the truce with Algiers after the present term should expire.
